Order filed January 26, 2017




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00008-CV
                                    ____________

                        MATTHEW S. BOVEE, Appellant

                                          V.

                    HOUSTON PRESS LP, ET AL, Appellees


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-16984

                                      ORDER

      On January 23, 2017, appellant filed a motion challenging the trial court’s
order sustaining a contest to appellant’s affidavit of indigence. See Tex. R. Civ. P.
145(g) (allowing appellate review of trial court’s order on indigence). After such a
motion is filed, the court of appeals must promptly send notice to the trial court clerk
and the court reporter requesting preparation of the record of all trial court
proceedings on appellant’s claim of indigence. Tex. R. Civ. P. 145(g)(3). The court
may set a deadline for filing the record, and the record must be provided without
charge. Id.
      Accordingly, we order the Harris County District Clerk and the court reporter
for the 270th District Court to prepare, certify, and file the record of all proceedings
regarding appellant’s claim of indigence, including (1) appellant’s statement of
inability to afford payment of costs; (2) any contest to the statement; (3) the trial
court’s order ruling on any contest; (4) any other documents pertaining to the claim
of indigence and the contests thereto; and (5) a reporter’s record of any hearing
regarding appellant’s indigence. The record shall be filed by February 10, 2017.



                                    PER CURIAM




                                           2